McDonald, justice.
In State v. Stember, 565 So.2d 725, 726 (Fla. 4th DCA 1990), the court certified the following question as being of great public importance:
DO OFFICERS OF THE FLORIDA MARINE PATROL HAVE AUTHORITY TO DETAIN AND CITE DRIVERS FOR NONCRIMINAL TRAFFIC INFRACTIONS?
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We recently answered the same question in the affirmative in State v. Parsons, 569 So.2d 437 (Fla.1990). Therefore, we quash Stember and remand for further proceedings consistent with the views expressed in Parsons.
It is so ordered.
*1275SHAW, C.J., and OVERTON, EHRLICH, BARKETT, GRIMES and KOGAN, JJ., concur.